Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
All of the rejections in the most recent final Office action are overcome and a Notice of Allowance is issued herewith. See Remarks page.1-2, filed on 06/07/2022, with respect to the inclusion of previously allowable subject matter.
Allowable Subject Matter
Claims 2-4, 6-9, 16-20, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claim is the inclusion of the limitation “wherein at least a portion of the horizontal gap is exposed from the adhesive layer such that a vent hole is formed, and wherein at least a portion of the adhesive layer is on an upper surface of the transparent panel and is on an upper surface of the lid” as recited in independent claim 2, in all of the claims which is not found in the prior art references.
Claims 3-4 and 7-9 are allowed for the same reasons as claim 2, from which they depend.
The primary reason for the allowance of the claim is the inclusion of the limitation “wherein at least a portion of the horizontal gap is exposed from the adhesive layer such that a vent hole is formed, and wherein the adhesive layer covers an upper surface of the transparent panel, and wherein the adhesive layer is in direct contact with a lateral surface of the transparent panel” as recited in independent claim 6, in all of the claims which is not found in the prior art references.
The primary reason for the allowance of the claim is the inclusion of the limitation “a transparent panel disposed over the electronic device, wherein the transparent panel is connected to the lid by an adhesive layer, and the transparent panel is connected to the electronic device by a spacer, wherein the spacer comprises different layers, wherein the layers include a first layer, a second layer on the first layer and a third layer on the second layer, the first layer and the second layer include metal, and the third layer includes a solder” as recited in independent claim 16, in all of the claims which is not found in the prior art references.
Claims 17-20 are allowed for the same reasons as claim 16, from which they depend.
The primary reason for the allowance of the claim is the inclusion of the limitation “wherein at least a portion of the horizontal gap is exposed from the adhesive layer such that a vent hole is formed, wherein the adhesive layer covers an upper surface of the transparent panel, and wherein the adhesive layer is in direct contact with a lateral surface of the transparent panel, wherein at least a portion of the adhesive layer is on an upper surface of the transparent panel and is on an upper surface of the lid, wherein the vent hole is located at a corner of the adhesive layer, wherein the lid, the transparent panel, the carrier, and the adhesive layer collectively define a cavity, wherein the cavity is in communication with ambient atmosphere through the vent hole, and wherein a vertical projection of the transparent panel is free from overlapping a vertical projection of the lid in a vertical direction, and wherein a vertical projection of the lid is free from overlapping a vertical projection of the electronic device” as recited in independent claim 34, in all of the claims which is not found in the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896